Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 8, and 15, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a magnetic recording head, comprising: a first write head, comprising: a first main pole; a first trailing shield disposed adjacent to the first main pole; and a first seed layer surrounding two or more sides of the first main pole, the first seed layer having a first thickness; and a second write head disposed adjacent to the first write head, comprising: a second main pole; a second trailing shield disposed adjacent to the second main pole; a second seed layer surrounding two or more sides of the second main pole, the second seed layer having a second thickness less than the first thickness of the first seed layer; and one or more side shields surrounding two or more surfaces of the second main pole.
Additionally, the instant invention (as set forth in independent claim 8) provides for, inter alia, a magnetic recording head, comprising: a first write head, comprising: a first main pole; a first seed layer surrounding at least two sides of the first main pole and having a first height from a trailing edge of the first main pole to a leading edge of the first main pole; and a first trailing shield disposed adjacent to the first main pole; a second write head disposed adjacent to the first write head, comprising: a second main pole; a second seed layer surrounding at least two sides of the second main pole and having a second height from a trailing edge of the second main pole to a leading edge of the second main pole, wherein the first height is shorter than the second height; and a second trailing shield disposed adjacent to the second main pole; and one or more side shields surrounding two or more surfaces of the second main pole; one or more read heads, wherein a first read head of the one or more read heads is aligned with the second main pole of the second write head; and a thermal fly height control element aligned with the second main pole of the second write head and the first read head.
Additionally still, the instant invention (as set forth in independent claim 15) provides for, inter alia, a magnetic recording head, comprising: a first write head, comprising: a first main pole; a first trailing shield disposed adjacent to the first main pole; and a first seed layer surrounding two or more sides of the first main pole, the first seed layer having a first thickness, the first seed layer having a first height from a trailing edge of the first main pole to a leading edge of the first main pole; and a second write head disposed adjacent to the first write head, comprising: a second main pole; a second trailing shield disposed adjacent to the second main pole; a second seed layer surrounding two or more sides of the second main pole, the second seed layer having a second thickness less than the first thickness of the first seed layer, the second seed layer having a second height from a trailing edge of the second main pole to a leading edge of the second main pole; and one or more side shields surrounding two or more surfaces of the second main pole.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a 
magnetic recording head, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 8, and 15.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 8, and 15.
Moreover, since claims 2-7 and 9-14 and 16-20 depend from and further limit the allowable subject matter of independent claims 1 and 8 and 15, respectively, they too are considered allowable over the prior art of record.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to any rejection of the claims, supra, each disclose aspects of the claimed invention, including the use of dual magnetic writers in a magnetic recording head.
However, none of the art cited discloses, teaches or suggest (alone or in combination, the emphasized elements of the allowed claims, as noted above.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688